Name: 89/165/EEC: Commission Decision of 22 February 1989 recognizing that the United Kingdom applies to heat- treated milk intended for direct home consumption the microbiological standards laid down for step 2 in Directive 85/397/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  processed agricultural produce
 Date Published: 1989-03-04

 Avis juridique important|31989D016589/165/EEC: Commission Decision of 22 February 1989 recognizing that the United Kingdom applies to heat- treated milk intended for direct home consumption the microbiological standards laid down for step 2 in Directive 85/397/EEC Official Journal L 061 , 04/03/1989 P. 0057 - 0057 Finnish special edition: Chapter 3 Volume 28 P. 0165 Swedish special edition: Chapter 3 Volume 28 P. 0165 *****COMMISSION DECISION of 22 February 1989 recognizing that the United Kingdom applies to heat-treated milk intended for direct home consumption the microbiological standards laid down for step 2 in Directive 85/397/EEC (89/165/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 85/397/EEC of 5 August 1985 on animal-health and public health problems affecting intra-Community trade in heat-treated milk (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 10 (1) thereof, Whereas Article 10 (1) of the said Directive provides that a Member State which, from 1 January 1989, applies to heat-treated milk intended for home consumption the microbiological standards laid down for step 2 may, after such application has been established in accordance with the procedure laid down in Article 14, make the entry of sterilized and UHT milk subject to the standards laid down in that step for the finished product, and the entry of pasteurized milk subject to the standards laid down for both untreated and pasteurized milk; Whereas the authorities of the United Kingdom, by letter of 1 December 1988, have informed the Commission of the national public health requirements on heat-treated milk, intended for direct home consumption; Whereas these requirements will enter into force on 1 January 1989; Whereas after examination at the meeting of the Standing Veterinary Committee on 19 December 1988, it has been established that the United Kingdom from 1 January 1989 will apply the microbiological standards for step 2, laid down in Annex A, Chapters VI and VII, to the said Directive, on heat-treated milk, intended for direct home consumption; whereas on the other hand the authorities of the United Kingdom have engaged themselves not to send milk for direct human consumption from their territory to that of other Member States, if such milk does not satisfy the microbiological standard laid down for step 2; Whereas this Decision does not affect the conditions of entry into the territory of the United Kingdom of dairy products, in particular those in relation to the microbiological level of the milk used for their production; Whereas the measures provided for in this Decision for in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 From 1 January 1989 the United Kingdom applies to heat-treated milk intended for direct home consumption the microbiological standards laid down for step 2 in Directive 85/397/EEC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 February 1989. For the Commission Ray MAC SHARRY Member of the Commission